ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_04_EN.txt. 120

SEPARATE OPINION OF JUDGE BEDJAOUI
[Translation]

1. In my view, the majority of the Court has not sufficiently clarified
two questions, 1e., the applicable law and the nature of the 1977 Treaty.
In no way do I disagree with the analysis of the majority of the Court on
these two points which will necessitate just a little finer shading and clari-
fication from me at a later stage.

2. However on two other questions I do have distinct reservations
about the position taken by the majority. These are first the legal char-
acterization of Variant C, considered by the majority to be unlawful only
in its final phase, i.e., the diversion of the Danube, and which I personally
consider to be an offence, whose unlawfulness in the final phase has a
retroactive effect upon each of the acts — from first to last — in the con-
struction of Variant C. Then there is the comprehensive analysis of
the conduct of the two Parties, that I see as constituting intersecting
violations, nurturing and nurtured by each other in turn in a tangle
of causalities hard to unravel, and generating two effectivités mutually
acknowledged by the Parties.

However, my reservations with regard to the position of the majority
of the Court on these various points did not prevent me from voting for
the operative part as a whole, since I agree with the tenor of the Judg-
ment overall.

*
* *

3. [agree with the majority of the Court on its general approach to the
question of the applicable law. I shall refer to only one aspect of this
question that I consider to be fundamental and that touches upon the
applicability in this case of the conventions and other instruments sub-
sequent to the 1977 Treaty, and concerning the environment and the law
of international watercourses.

4. Hungary asks the Court to interpret the 1977 Treaty in the light of
the new, more developed and more exacting law of the environment, and
of the law of international watercourses. In support of its argument, it
principally relies upon the Advisory Opinion rendered by the Court in
1971 in the Namibia case (Legal Consequences for States of the Con-
tinued Presence of South Africa in Namibia (South West Africa) not-
withstanding Security Council Resolution 276 (1970), Advisory Opinion,
LC.J. Reports 1971, p. 16). In that case, the Court stated that a treaty
should be interpreted “within the framework of the entire legal system
prevailing at the time of the interpretation” (ibid., p. 31).

117
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 121

5. Taken literally and in isolation, there is no telling where this state-
ment may lead. The following precautions must be taken:

— an “evolutionary interpretation” can only apply in the observation of
the general rule of interpretation laid down in Article 31 of the
Vienna Convention on the Law of Treaties;

— the “definition” of a concept must not be confused with the “/aw’
applicable to that concept;

— the “interpretation” of a treaty must not be confused with its “revi-
sion”.

,

A. THE “EVOLUTIONARY INTERPRETATION” CAN ONLY BE APPLIED IF
THE GENERAL RULE OF INTERPRETATION IN ARTICLE 3} OF THE VIENNA
CONVENTION ON THE LAW OF TREATIES IS RESPECTED

(a) Respect for the Principle Pacta Sunt Servanda Unless
There ls Incompatibility with a Peremptory Norm Appertuining to
Jus Cogens

6. (i) It may be useful first to restate the obvious: pacta sunt servanda.
Inasmuch as the 1997 Treaty is regarded as being in force for the pur-
poses of a judicial interpretation, it is necessarily binding upon the
parties. They are under an obligation to perform it in good faith
(Article 26 of the 1969 Vienna Convention).

(ii) Moreover the parties cannot, in principle, evade a traditional inter-
pretation based on Article 31 of the Vienna Convention unless the Treaty
which they concluded in the past has become incompatible with a norm
of jus cogens. Both Hungary and Slovakia appear to agree that this is not
the case of the 1977 Treaty.

(b) The Interpretation of the Treaty Must Comply with the Intentions
of the Parties Expressed at the Time of Its Conclusion

7. (i) The Court’s dictum, seized upon by Hungary in order to justify
its “evolutionary interpretation”, needs to be put back into its proper
context. Before settling on this dictum, the Court had been at pains, in
the same 1971 Opinion and on the same page, to emphasize “the primary
necessity of interpreting an instrument in accordance with the intentions
of the parties at the time of its conclusion” (.C_/. Reports 1971, p. 31;
emphasis added).

(ii) The intentions of the parties are presumed to have been influenced
by the law in force at the time the Treaty was concluded, the law which
they were supposed to know, and not by future law, as yet unknown. As
Ambassador Mustapha Kamil Yasseen, quoted by Hungary (Counter-
Memorial of Hungary, para. 6.13), put it, only international law existing

118
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 122

when the Treaty was concluded “could influence the intention of the
Contracting States . . ., as the law which did not yet exist at that time
could not logically have any influence on this intention” !.

(iii) Moreover, Hungary espouses this very classical approach by
stating: “the 1977 Treaty must in the first place be interpreted in the
light of the international law prevailing at the time of its conclusion”
(Counter-Memorial of Hungary, para. 6.28; emphasis added).

(c) Primacy of the Principle of the “Fixed Reference”
(Renvoi Fixe) over the Principle of the “Mobile Reference”
(Renvoi Mobile)

8. Hence, the essential basis for the interpretation of a treaty remains
the “fixed reference” to contemporary international law at the time of its
conclusion. The “mobile reference” to the law which will subsequently
have developed can be recommended only in exceptional cases of the sort
we shall be looking at.

B. “DEFINITION” OF A CONCEPT Not To BE CONFUSED WITH THE “Law”
APPLICABLE TO THAT CONCEPT

9. In the Namibia case, the Court had to interpret a very special situa-
tion. Among the obligations of the Mandatory Power, the treaty institut-
ing a “C” Mandate over South West Africa referred to that of a “sacred
trust”. It was then for the Court to interpret that phrase. It could only do
so by observing the reality, which shows that this notion of a “sacred
trust”, fashioned in 1920 in the era of colonization, was not comparable
to the idea people had of it half a century later in the period of successive
decolonizations. The Court thus considered that the matters to be inter-
preted, such as the “sacred trust”, “were not static, but were by definition
evolutionary” (1 C.J. Reports 1971, p. 31). This being so, the method of
the mobile reference, in other words the reference to new contemporary
law, was wholly suitable for an interpretation seeking to avoid archaic
elements, was in tune with modern times and was useful as regards the
action of the Applicant, which in this case was the Security Council.

10. But the Court patently knew that it was pursuing this approach
because the situation was special. Nowhere did it state that its method of
the mobile reference was subsequently to become mandatory and extend
to all cases of interpretation. The definition of the “sacred trust” is evo-
lutionary. It is the law corresponding to the period when this concept is

! M. K. Yasseen, “L’interprétation des traités d’après la Convention de Vienne sur le
droit des traités”, Recueil des cours de l’Académie de droit international de La Haye,
Vol. 151 (1976), p. 64.

119
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 123

being interpreted which must be applied to the concept. On the other
hand, the environment remains the environment. It is water, air, earth,
vegetation, etc. As a basic definition, the environment is not evolutionary.
Its components remain the same. On the other hand, its “status” may
change, deteriorate or improve, but this is different from a definition by
its components.

11. E would add that what evolved in the case of the Mandate was the
object of the treaty which created it. This object was the sacred trust. Yet
this object has not evolved at all in the Gabéikovo-Nagymaros case. The
point here was to consent to a joint investment and to build a number of
structures. This object, or objective, remains, even if the actual means of
achieving it may evolve or become more streamlined.

C. “INTERPRETATION” OF A TREATY Not To BE CONFUSED
WITH Its “Revision”

12. An interpretation of a treaty which would amount to substituting
a completely different law to the one governing it at the time of its con-
clusion would be a distorted revision. The “interpretation” is not the
same as the “substitution”, for a negotiated and approved text, of a com-
pletely different text, which has neither been negotiated nor agreed.
Although there is no need to abandon the “evolutionary interpretation”,
which may be useful, not to say necessary in very limited situations, it
must be said that it cannot automatically be applied to any case.

13. In general, it is noteworthy that the classical rules of interpretation
do not require a treaty to be interpreted in all circumstances in the con-
text of the entire legal system prevailing at the time of the interpretation,
in other words, in the present case, that the 1977 Treaty should be inter-
preted “in the context” and in the light of the new contemporary law of
the environment or of international watercourses. Indeed, it is quite the
opposite that these rules of interpretation prescribe, seeking as they do to
recommend an interpretation consonant with the intentions of the parties
at the time the Treaty was concluded.

14. In general, in a treaty, a State incurs specific obligations contained
in a body of law as it existed on the conclusion of the treaty and in no
wise incurs evolutionary and indeterminate duties. A State cannot incur
unknown obligations whether for the future or even the present.

15. In this case, the new law of the environment or of international
watercourses could have been incorporated into the 1977 Treaty with the
consent of the parties and by means of the “procedural mechanisms” laid
down in the Treaty. That would be a “revision” of the Treaty accepted
within the limits of that Treaty. Similarly, the new law might have played
a role in the context of a “reinterpretation” of the Treaty but provided it
did so with the consent of the other party.

120
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 124

D. CAUTIOUSLY TAKE SUBSEQUENT LAW INTO ACCOUNT AS AN ELEMENT
OF INTERPRETATION OR MODIFICATION IN VERY SPECIAL SITUATIONS

16. It is true that one cannot be excessively rigid without failing to
allow for the movement of life. The new law might, in principle, be rele-
vant in two ways: as an element of the interpretation of the content of the
1977 Treaty and as an element of the modification of that content.

17. The former case, that of interpretation, is the simpler of the two. /n
general, there is certainly good reason to protect the autonomy of the
will. But in our case, Articles 15, 19, and 20 of the 1977 Treaty are for-
tunately drafted in extremely vague terms (in them, reference is made to
“protection” — without any further qualification — of water, nature or
fishing). In the absence of any other specification, respecting the autonomy
of the will implies precisely that provisions of this kind are interpreted in
an evolutionary manner, in other words, taking account of the criteria
adopted by the general law prevailing in each period considered. If this is
the case, should it not be acknowledged that these criteria have evolved
appreciably over the past 20 years? The new law, both the law of the
environment and the law of international watercourses, may therefore
advisedly be applied on the basis of Articles 15, 19 and 20 of the 1977
Treaty, for an “evolutionary interpretation” of the Treaty.

18. This is the first major case brought before the Court in which there
is such a sensitive ecological background that it has moved to centre
stage, threatening to divert attention from treaty law. International pub-
lic opinion would not have understood had the Court disregarded the
new law, whose application was called for by Hungary. Fortunately the
Court has been able to graft the new law onto the stock of Articles 15, 19
and 20 of the 1977 Treaty. And Slovakia, it must be said, was not
opposed to taking this law into consideration. However in applying the
so-called principle of the evolutionary interpretation of a treaty in the
present case, the Court should have clarified the issue more and should
have recalled that the general rule governing the interpretation of a treaty
remains that set out in Article 31 of the 1969 Vienna Convention.

19. Concluding this consideration of the issue of the applicable law, let
me say that considerable progress has been made over the last 20 or 30
years in mankind’s knowledge of the environment. What has actually
progressed however, all that could progress, is on the one hand the
scientific explanation of ecological damage and on the other the technical
means for limiting or eliminating such damage. The phenomenon of
damage, as such, has existed since the dawn of time, each time that man-
kind has opposed the forces of nature. This means that damage was a
known factor, before and after the 1977 Treaty, and this was the meaning
behind my question to the Parties.

121
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 125

20. It seems to me that the issue of the nature of the 1977 Treaty and
its related instruments warranted more attention from the majority of the
Court. Actually, it is a crucial question. The nature of the Treaty largely
conditions the succession of Slovakia to this instrument, which consti-
tutes the substance of the applicable law, and which remains in force
despite intersecting violations by both Parties.

21. The 1977 Treaty (including its related instruments) has the three-
fold characteristic

— of being a territorial treaty;
— of being a treaty to which Slovakia validly succeeded; and
— of being a treaty which is still in force today.

22. The Treaty in question is a territorial treaty:

— because it “marries” the territories of two States; it creates obliga-
tions between the States relating either to the use of a part of the ter-
ritory of each of the two States or to restrictions as to its use. It
creates a sort of territorial “dependency” of one State in relation to
the other; it institutes a “territorial link” between them in respecting
the established frontiers. The operation of the Gabéikovo hydro-
electric power plant on Slovak territory is conditioned by the Duna-
kiliti dam on Hungarian territory. And the operation of that plant
in “peak power” mode is subordinate to the creation of the dam
at Nagymaros on Hungarian territory;

— because it creates a specific regional area between two neighbouring
countries; it concerns the joint construction and use of major struc-
tures, all constructed on the Danube, itself a frontier river, or around
and for the river. Such regulation by treaty of a watercourse in a
frontier zone affects navigation on this stretch of the river as well as
the use and apportionment of the frontier waters and makes the two
States partners in the benefits of an industrial activity producing
energy. All this creates a specific regional area and frontier régime,
undeniably giving the Treaty instituting this space and this régime the
character of a “territorial treaty”;

— lastly because it has a dual function, both confirming and slightly
modifving the frontier between the two States; the frontier had already
been determined by other, previous instruments. However the 1977
Treaty concerns the regulation of a river which determines the State
frontier between the two parties as the median line of its main chan-
nel. Moreover, the Treaty nonetheless contains a provision on the
demarcation of the State boundary line, making it a boundary Treaty
confirming the frontier. In addition it provides for a minor modifica-
tion of the boundary line once the construction of the system of dams
is completed. For this purpose it announces a limited exchange of ter-
ritory on the basis of a separate treaty. Lastly, the 1977 Treaty thus
affects not only the boundary line, but even its nature, since the fron-
tier is no longer constituted de facto by the actual thalweg.

122
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 126

23. The Treaty is an instrument to which undeniably Slovakia
succeeded:

— because it is a territorial treaty, the principle in such cases being auto-
matic succession;

— because the type of succession concerned here (the dissolution of a
State) is governed by the rule of continuity of succession;

— because Slovakia itself, prior to the dissolution of Czechoslovakia,
participated in the conclusion of the Treaty; and lastly

— because, on its emergence, Slovakia declared that it was bound by all
treaties concluded by the predecessor State, without ever excluding
the 1977 Treaty.

24. The Special Agreement concluded by the Parties in 1993 cannot
have been easy to draw up. The text appears to have been inspired by the
desire to reconcile elements which remain contradictory. One of the
Parties — Hungary — acknowledges that the 1977 Treaty applies to
itself, Hungary, until its termination on 19 May 1992, but does not apply
to the other Party. According to Hungary, that Party — Slovakia — did
not inherit the formal instrument itself, but its material content made up
of “the rights and obligations” which Slovakia allegedly derived from this
— according to Hungary — now defunct Treaty.

25. With this convoluted structure as backdrop, the Court apparently
has to judge not two States on the basis of one and the same treaty but to
judge

(i) on the basis of one and the same treaty, one party to the dispute,
Hungary, and a State now dissolved, Czechoslovakia, which is not a
party to the dispute, and

(ii) at the same time, on another basis which is not directly the Treaty,
two States, Hungary and Slovakia, the latter of which is not recog-
nized to have the status of successor State to the Treaty concerned.

26. Slovakia did indeed succeed to the 1977 Treaty, which is still in
force today between the two Parties in contention, despite the intersect-
ing violations of it by the Parties. | concur with the reasoning and con-
clusions of the majority of the Court in adjudging and declaring on the
one hand that both Hungary and Slovakia violated the Treaty, and on
the other that the Treaty remains in force. However, I shall shortly go a
little further than the majority of the Court on this question of the
infringements of the Treaty, which I hold to be intersecting violations,
resulting in effectivités which must be reconciled with the survival of the
Treaty.

+ * 4

27. As for the breaches of the Treaty, I entirely share the views of the
majority of the Court in declaring that Hungary was manifestly in breach
of its contractual obligations in suspending then abandoning work and

123
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 127

later in declaring the Treaty terminated. None of Hungary’s attempted
justifications, relating either to the suspension then the abandonment of
work or to the termination of the Treaty, convince me. I have nothing to
add to the analysis of the majority of the Court regarding breaches by
Hungary, save that the Hungarian act of “termination” was directed
against a treaty creating an objective frontier régime and regulating a ter-
ritorial space; that it concerned the shared resources of a river, and that
it caused damage which was all the greater in that it threatened to leave
unfinished works and structures which by their very nature were difficult
to redeploy.

28. As for the breaches of the Treaty by (Czecho)Slovakia, I regret to
dissent from the majority of the Court. We all recognize that (Czecho)
Slovakia breached the 1977 Treaty, but my view differs as to the extent
and scope of the (Czecho)Slovak breach. The salient question is how to
judge the substitute solution, “Variant C”, a solution chosen and applied
by Czechoslovakia. According to the majority of the Court,

“Czechoslovakia was entitled to proceed, in November 1991, to
Variant C in so far as it then confined itself to undertaking works
which did not predetermine the final decision to be taken by it. On
the other hand, Czechoslovakia was not entitled to put that Variant
into operation from October 1992.” (Para. 88.)

This presentation by the Court then became the subject-matter of the
operative part, subparagraphs 1 B and 1C.

I take a different view.

29. Slovakia has no hesitation in acknowledging that Variant C differs
in its physical characteristics from the structure which could have been
obtained under the original Project. Variant C in fact created an autono-
mous System, no longer dependent on Hungary in any way. The idea of a
joint project recedes, with legal consequences for the mode of operation
of the works, for which Slovakia now bears sole responsibility. Slovakia
has, unilaterally, appropriated a joint investment and waters of the Dan-
ube, a shared resource, over a stretch of the river 40 or so kilometres
long. The Parties’ joint operation of research and profit-sharing has been
abandoned.

30. The theory of “approximate application” or “close approximation”
relied on by Slovakia in order to justify the construction and commis-
sioning of Variant C is unconvincing. There is no such theory in interna-
tional law. The “precedents” advanced in favour of this theory are worth-
less. At least because of its dangers, this theory deserved wholehearted
censure, which | find lacking in the Judgment.

31. Were this theory to be accepted, it would be to the detriment of
legal certainty in relations between States and in particular of the cer-
tainty of treaties and of the integrity of the obligations properly entered
into. The consolidation of this theory would virtually signal the end of
the cardinal principle pacta sunt servanda, since a State which undertakes

124
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 128

a specific obligation is left free to fulfil another, which it would be quite
cunning to present as being very close to the first obligation. The State
would only have to observe that its “approximate application” was
allowed since, according to it, the conduct of the other party placed it in
the impossibility of performing its obligations under the treaty and since
it had no other remedy. All breaches of the obligations of the State would
thus run the risk of being presented as an “approximate application”.

The danger is all the greater in that this theory provides no reliable cri-
terion for measuring the tolerable degree of “proximity” or “approxima-
tion”. The “distance” — or the “difference” — which a State would be
authorized to take in relation to the purpose of a treaty when performing
the obligation remains dangerously undefined and is still left to the sub-
jective evaluation of the State.

But this is not all.

32. What the theory of “approximate application” lacks in order to be
a valid “reinterpretation” of the treaty is quite obviously the basic condi-
tion of the consent of the other State. Indeed Slovakia is not wrong in
stating that deviations from treaty norms in the application of the Treaty
may be considered a “reinterpretation” of that Treaty. Yet this species of
“mutation” or “novation” of the obligation in its performance is subject
to the existence of an essential condition which has not been fulfilled
in the present case at all. The “approximate application” may only be
recognized as valid and may only constitute a “reinterpretation” if the
other party to the Treaty has given its consent. The weakness of Slovakia’s
case is only too apparent.

Moreover Hungary’s position is a most distinctive one since not only
did it not give its consent to the “reinterpretation” of the Treaty, it also
considers that there was neither an original interpretation nor a re-inter-
pretation of the Treaty since for Hungary it ceased to exist even before
the advent of Slovakia.

33. Ï now come to quite another aspect concerning Variant C, one
which fully warrants my adding a nuance to what I have already said. It
is no secret that when States undertake negotiations, they often envisage,
in a spirit of caution and realism, other solutions should the negotiations
fail. A prudent State always approaches the negotiating table with one or
more substitute solutions up its sleeve in case of failure. /t may therefore
be said that envisaging a unilateral substitute solution must necessarily be
part of the customary strategy and tactics of negotiation, sometimes in
order to put more pressure on the negotiating partner. “Substitute solu-
tions” are therefore an elementary precaution in any negotiation.

34. The contrary can only be asserted if the State has shown bad faith
and if it has been demonstrated beyond doubt that it only pretended to
negotiate, whereas its firm intention was to sabotage the seeming nego-
tiations in order to impose at all costs a unilateral solution already
decided on.

This then raises the problem as to whether Czechoslovakia respected

125
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 129

the principle of good faith. | shall not venture to examine this question
since, in my view, both Czechoslovakia and Hungary showed good faith,
whilst each presenting the image of their own anxiety to the other. On
either side, good faith was eroded by the “drip” effect of anxiety and dis-
trust vis-a-vis the other Party.

35. In any event, in determining the legal validity of Variant C, the
majority of the Court made a distinction between the actual construction
of this “substitute solution”, held to be lawful, and the actual diversion of
the river, the final phase of Variant C, held to be unlawful. The various
operations which make up Variant C are thus dissected as it were into so
many slices of legal salami.

I cannot agree with this approach. In my opinion the construction of
Variant C falls into one of the categories of breaches termed “continu-
ing”, “composite” or “complex”, depending on their characteristics, each
phase or each element of which is unlawful.

36. The majority of the Court considers that only the diversion of the
river genuinely breaches (Czecho)Slovakia’s treaty obligations as well as
customary international! law, which prohibits the unilateral appropriation
of a shared resource. Each of the other phases prior to the diversion is
allegedly lawful, on the ground that a sovereign State is entitled to erect
any edifice it wishes on its territory, providing it does not prejudice the
rights and interests of another State.

37. However, it 15 precisely on this last count that the reasoning is un-
tenable. For the reasoning to be unassailable, it has to be shown that no
phase of the construction of Variant C, apart from the diversion of the
river, prejudiced Hungary’s rights and interests. This has not been shown
and appears to have been considered self-evident by the Court, after the
fashion of a postulate.

38. It is true that a State is sovereign on its own territory, on which it
may erect any construction it wishes. However, once that State is bound
by a commitment, concerning the regulation of a river basin for instance,
it may no longer construct as and when it wishes a structure relating to
this river basin, or which has a link with this basin, or an effect on it.
Within the scope of the Treaty, this leaves room for nothing else but the
application of this instrument (excepting of course all the operations
regarding the administration of this territory). In other words, in its con-
duct the State, sovereign of course but bound by a given treaty obliga-
tion, must necessarily act with such caution and discernment that it need
not fear potentially compromising the performance of its treaty obliga-
tion, at any time and in relation to any of its operations. In the field
henceforth governed by a treaty, the contracting State can no longer
carry out any operation it wishes, which would be lawful only if it were
totally neutral in relation to the general structure of such a treaty.

39. At this point I must recall what I said above on the subject of the
territorial nature of 1977 Treaty, which lays various mutual obligations

126
GABCIKOVO-NAGY MAROS PROJECT (SEP. OP. BEDJAOUI) 130

on the two contracting States relating either to the use of a part of the
territory of each of the two States, or to restrictions on its use. The Treaty
creates a “territorial dependency” of one State in relation to the other.
This being so how can it be asserted that the State is free to act as it
wishes?

40. It is important to ascertain exactly what Variant C is. Para-
graph 66 of the Judgment gives a detailed description of it and the Work-
ing Group of Independent Experts presents it in the following terms:

“Variant C consists of a complex of structures, located in Czecho-
Slovakia ... The structures include . . .:

(2) By-pass weir controlling the flow into the river Danube.

(3) Dam closing the Danubian river bed.
(4) Floodplain weir (weir in the inundation).
(5) Intake structure for the Mosoni Danube.
(6) Intake structure in the power canal.
(7) Earth barrages/dykes connecting structures.
(8) Ship lock for smaller ships .. .
(9) Spillway weir.
(10) Hydropower station.” (Memorial of Slovakia, Vol. Il,
Ann. 12.)

This description of Variant C shows to what extent the planned struc-
tures are numerous, “heavy”, and not at all neutral, and interfere with the
initial Project, or to be more specific change its nature.

41. In these slices of “legal salami” which supposedly constitute Vari-
ant C, the first phase itself cannot be considered as being émmaterial to
the 1977 Treaty. (Czecho)Slovakia’s first act, the construction of the
Cunovo dam, occurred in a river basin which was indeed on Czechoslo-
vak territory but this had immediate repercussions on the apportionment
of water belonging to both States, since the river was enlarged at that
point into a large reservoir two-thirds the size of the Dunakiliti reservoir.
This first operation was not the kind of neutral measure that might freely
be taken by a State which was moreover bound by a commitment relating
to a certain way of regulating the river. On the contrary, it creates a situa-
tion having a direct, immediate bearing on the provisions of the 1977
Treaty, which provisions it substantially alters. Nowhere does the Treaty
in question formally forbid Czechoslovakia to erect a dam at Cunovo, on
its own territory. However, in deciding that the dam was to be located at
Dunakiliti, the Treaty undeniably imposes on Czechoslovakia an “obliga-
tion to abstain” from erecting this dam at Cunovo. In short, even the first
operation at Cunovo could not be left to Czechoslovakia’s sole, sovereign
initiative. Did not the first “diversion” of the waters of the Danube in
fact take place at Cunovo when the river, dammed at that point, broad-
ened into a vast “reservoir” — so to speak — to the detriment of Hun-
gary?

42. On a totally different plane, | cannot conceive how an action by

127
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 131

the State, forming a link in a chain, should not take on an unlawful hue
when completed by a final link, itself acknowledged to be unlawful, since,
once the Danube had been diverted, this unlawful act was “retroactively”
to serve as a “chemical indicator” casting an unlawful hue on all the
operations composing Variant C. However, in persisting in setting the
construction work, said to be definitively lawful, against the diversion of
the river, apparently not unlawful, the majority of the Court does not at
all recognize the unlawfulness of Variant C as a whole.

43. That, for the majority of the Court, is a way of denying the exist-
ence of the “continuing”, “composite” or “complex wrong”. It seems to
me that all the effort expended in the literature and in the case-law are
compromised by this stand, as is the attempt at codification by the Inter-
national Law Commission. The unlawful nature of the “continuing
wrong” is indeed determined once the last piece of the jigsaw is in place.
Yet in the literature and in the case-law the declaration of the unlawful-
ness of the final link results, in most categories of wrongs, in the unlaw-
fulness of the entire chain. It therefore seems wrong to me to set the
allegedly lawful construction of Variant C against its allegedly unlawful
final commissioning.

44, The Judgment of the Court refers to the proceedings of the Inter-
national Law Commission on State Responsibility. However, one of the
paragraphs in the commentaries of the Commission to which the Court
specially refers reads:

“unlike wrongful acts of national law, the internationally wrongful
act of a State is quite often — and probably in most cases — the
result of a concatenation of a number of individual actions or omis-
sions which, however legally distinct in terms of municipal law, con-
stitutes one compact whole so to speak from the point of view of
international law” (Yearbook of the International Law Commission,
1993, Vol. II, Part 2, p. 57, para. 14; emphasis added).

45. Moreover it is not so much Article 41 of the Draft Articles of the
International Law Commission on State Responsibility, cited in the
Judgment of the Court, which is relevant here, but rather Article 25. Its
title (“moment and duration of the breach of an international obligation
by an act of the State extending in time”) is in itself significant for the
present case. It clearly states:

“1. The breach of an international obligation by an act of the
State having a continuing character occurs at the moment when that
act begins...

2. The breach of an international obligation by an act of a State,
composed of a series of actions or omissions in respect of separate
cases, occurs at the moment when that action or omission of the series
is accomplished which establishes the existence of the composite act . . .

128
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 132

3. The breach of an international obligation by a complex act of
the State consisting of a succession of actions or omissions . . .
occurs at the moment when the last constituent element of that com-
plex act is accomplished . . .” (Emphasis added.)

In addition, however, and in all cases, the International Law Commis-
sion stated, with regard to each of these scenarios (continuing, composite
or complex act), that “Nevertheless, the time of commission of the breach
extends over the entire period.” In other words, however Variant C is
classified among the above three types of wrong, the unlawfulness of the
final phase, the diversion of the river, extends to all the operations which
preceded it, even supposing it not to be a continuing offence unlawful
from the outset.

46. Indeed, the unlawful nature of Variant C, from the commence-
ment of its construction to the diversion of the river, can only be indivis-
ible, in view of the very nature of this “substitute solution”. As the Judg-
ment of the Court puts it so appositely, “the main structures of the
System of Locks . . . will take the form of a co-ordinated single unit”
(para. 144) or a “single and indivisible operational system of works”
(para. 77). Similarly, Variant C, which replaced this system, is not made
up of a series of unrelated operations. They depend on each other, com-
bining to produce the final result. The “integrated” nature of these opera-
tions results from the fact that none of them can stand alone, nor have
any meaning in itself. None of them is neutral and is meaningful only
when related to the final result. What would be the purpose of the con-
struction of the dam closing the bed of the Danube unless to divert the
river? For a sovereign State, which is entitled to construct whatever it
wants on its own territory, building such a dam, in isolation and on its
own, would be pointless and without interest for that State, which would
not embark upon such a venture at all. The point and interest become
evident only when the operation in question is related to the final diver-
sion of the river. The very nature of the bypass canal built in the context
of Variant C was quite obviously to divert the waters of the main channel
to the Gabèikovo power plant. Such a construction could be neither
innocent nor neutral; it bore the stamp of the end purpose of Variant C,
which was the diversion of the waters of the river. In short, it is not pos-
sible to separate the construction on the one hand and the diversion on the
other.

47. It is true that any internationally unlawful act initially begins with
“preparations”. | agree with the majority of the Court in considering that
such preparations stricto sensu are not unlawful. Even the extremely
advanced preparation of a “substitute solution” as leverage on negotia-
tions with the partner is not in itself in any way unlawful. However, once
the order to construct was given and once construction began, in Novem-
ber 1991, we leave the field of preparations for that of construction. At
that time, November 1991, Czechoslovakia was fully aware that Hungary

129
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 133

had no intention of performing the 1977 Treaty, and had then taken the
decision to divert the waters of the river. The chain of operations designed
to achieve this aim was unbroken, with no missing links, from the com-
mencement of construction to the commissioning of Variant C by the
actual diversion of the waters in October 1992. Nevertheless the majority
of the Court held that the work concerned might “have been abandoned
[by Czechoslovakia] if an agreement had been reached between the
parties” (para. 79). I do not think one can engage in speculation of this
sort with impunity. When construction began in November 1991 and
throughout this phase of the works, it was clearly apparent, particularly
from the diplomatic exchanges between the Parties, that each Party had
adopted an entrenched position. That being so, the idea mooted by the
Court of an abandonment of the works could be only hypothetical and
unrealistic.

48. Thus paragraph 1 of the operative part of the Judgment is drafted
in such a way that the Court states on the one hand that Czechoslovakia
acted legally in proceeding to Variant C in November 1991 (subpara. A),
but on the other that it was not entitled to put it into operation in Octo-
ber 1992 (subpara. B). I am somewhat bemused, | must admit, by this
twofold affirmation. It is as if I were allowed to buy fruit from the mar-
ket, but prevented from eating it. It is as if the housewife had cooked a
meal but were forbidden to eat it. It is as if a State were free to purchase
weapons or have them manufactured, but were not permitted to use them
if attacked. Paragraph | of the operative part thus reflects, in a nutshell,
an analysis which ends in stalemate.

In the final analysis, the decision of the Court concerning Variant C is,
in my view, neither correct in legal terms, nor good in practical terms,
nor actually useful. It has no value, neither in law nor in fact, nor for
future bipartite negotiations.

49. So with the construction of Variant C, international waters belong-
ing to two States and flowing in the bed of a frontier river suddenly, over
a distance of 40 kilometres from Cunovo to Sap, become exclusively
national, Slovak waters. A bilateral project, under construction on the
territory of both States as a result of a joint investment, suddenly becomes
a unilateral, purely national project. Whose fault is this? Certainly and
primarily the fault of Hungary. For the time being however this aspect
does not concern me. What does deserve consideration here is a substan-
tial physical reality: over a distance of 40 kilometres, waters hitherto
shared become purely national waters and a bilateral project suddenly
undergoes profound modifications, fundamentally altering it into a purely
national project.

50. It is clear that (Czecho)Slovakia, in so doing, applied something
quite different from the 1977 Treaty. Either Variant C constitutes the
application of the Treaty or it does not. In my view there can be no inter-
mediate situation. There is no place, in law, for an “approximate” appli-
cation of the Treaty. There are only two categories of conduct in inter-

130
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 134

national law: lawful and unlawful. It does not recognize any intermediate
situation. Such a situation may exist but is and will be nothing more than
a fact. In relation to the Treaty, this fact may be considered only as a
non-application of the Treaty, being unlawful in nature.

51. I have therefore reached the conclusion that Variant C as a whole
is unlawful. Can it however be regarded as a countermeasure? I do not
think so, and I concur with the majority of the Court on this point. | am
however tempted to qualify this. It is impossible to regard (Czecho)Slo-
vakia’s conduct with utter certuinty as no more than a reaction to Hun-
gary’s unlawful acts. Another perhaps slightly more realistic view might
discern in Czechoslovakia’s conduct both a premeditation and a response,
creating a situation which is more complex than a countermeasure. A
premeditation to begin with. Without accepting the Hungarian view that
since 1920 Czechoslovakia had always dreamt of constructing all the
works within Slovak territory, 1 note that Czechoslovakia drew up dif-
ferent variants early in 1989, including Variant C, as a “substitute solu-
tion”. Then a response. There is no doubt that Slovakia is well served by
the chronology of events. The suspension of work by Hungary on
13 May 1989 followed by the definitive abandonment of work and finally
by its decision to terminate the Treaty on 19 May 1992 are the mechanics
of the final implementation of Variant C on 23 October 1992 as a
countermeasure to the Hungarian conduct.

52. In any event, and here I concur with the majority of the Court,
Variant C is not a countermeasure capable of excusing its unlawfulness.
Nor indeed is it proportionate, since from the outset it deprives Hungary
of the waters of the Danube as a shared resource and also of any control
over a joint investrnent laid down in the 1977 Treaty. Moreover Variant
C is neither provisional nor deterrent, as a countermeasure should be. It
constitutes a definitive, irreversible breach of the 1977 Treaty.

x *

53. Both parties, Hungary just as much as Slovakia, have therefore
breached the 1977 Treaty. The situation created by the parties is charac-
terized by intersecting violations countering each other. However it is not
easy to pinpoint the links between cause and effect in each case with cer-
tainty. The acts and conduct of the parties sometimes intercut. The chro-
nology of events appears to answer the question as to which of the two
parties triggered the cycle of these intersecting violations. Naturally this
chronology must be taken into account; however it must be borne in
mind that it is just like the tip of an iceberg, something only to be relied
upon with caution. Alas, deep mutual distrust has characterized relations
between the parties for many years.

131
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 135

In holding the wrongs committed by both Parties to be “intersecting
violations” the Court could have seized this opportunity to describe a
reality more complex than it appears, one within which the links between
cause and effect intercut. In so doing, it might perhaps have been justified
in suggesting that the Parties renegotiate their Treaty on the basis of a
“zero option” under which each Party waived its right to compensation
from the other. The Parties might then have redefined their treaty rela-
tions more readily within the framework of the renewed 1977 Treaty.

54. On the ground, these intersecting violations gave rise to a reality
which the majority of the Court did not deem it appropriate to charac-
terize. For my part, it seems necessary and important to note that these
intersecting violations created two effectivités which will continue to
mark the landscape of the region in question.

55. The jurist is not fond of effectivités. They violate his taste for the
legal ordering of things. On the other hand, he is aware that the realities
of life are complex and that a substantial portion of these realities inevi-
tably escapes the rule of law. So he is sometimes realistic enough to take
account of some of these situations — when they persist — and to regard
these effectivités as an “action of the fact” against the legal title. This
attitude is not only dictated by realism but is nourished by the desire to
remcorporate these effectivités into the legal processes.

56. (Czecho)Slovakia implemented Variant C. The construction of the
Gabtikovo system laid down in the Treaty was thus effected by the sub-
stitution of Cunovo for Dunakiliti, with its technical and physical conse-
quences. This Variant C is illegal but it exists. Slovakia places all the
greater reliance on its effectivité because it “approximates” to the law. It
was certainly keen to assert its readiness to destroy this effectivité. But it
seems clear that any questioning of Variant C, by destruction or in any
other way, would be contrary to sound economics and ecology, and
would ultimately be absurd and unacceptable to Slovakia. This is the
inescapable reality the Court has no option but to deal with in the effort
to reconcile it with the law which it is its task to state.

57. The Slovak effectivité has a twofold singularity.

Firstly, until recently it was what Charles De Visscher calls an “effec-
tivité in action”? and became consolidated when the case was “sub
judice”. Gabüikovo was to be constructed in two phases. The former
phase was to be completed on 23 October 1992, the date of the diversion
of the river. The second phase is now almost complete; it was constructed

2 Charles De Visscher, Théories et réalités en droit international public, 4th ed., 1970,
p. 319.

132
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAQUI) 136

while the case was before the Court. Today it is an almost complete
structural effectivité.

The second singularity of the Slovak effectivité is that it draws its
strength from the facts but also, in part, from the law. This is a striking
characteristic of this effectivité, which is constructed, like any effec-
tivité, against the law (in this case treaty law), but which is nevertheless
reinforced by a partial application of the Treaty, enabling Slovakia
to contend that its Variant C was nothing more than an “approximate
application” of the Treaty.

In fact:

(1) the dam and hydroelectric power plant at Gabëikovo, now con-
structed, were provided for in the Treaty;

(ii) the diversion of the Danube was provided for in the Treaty (the
major difference being that the river was closed at Cunovo instead
of Dunakiliti): and

(iii) the Danube still flows along its original bed (with the twofold dif-
ference that it has been closed at Cunovo and above all that Slova-
kia releases an insufficient volume of water daily into the Danube, a
situation which Slovakia considers might be improved).

58. As for Hungary, it has abandoned work on all fronts and has
decided not to build the Nagymaros dam. The nature of the Hungarian
effectivités 1s rather curious.

Firstly, an effectivité may express a certain order established by the
act. This is not the case here. The Hungarian effectivités express, quite
the contrary, a kind of “disorder” arising from the abandonment of the
works. They are effectivités not “in action” but in a state of prolonged
“malformation”.

As for the Nagymaros site, it presents a picture of a kind of “negative”
effectivité through the abandonment of the construction of the dam. This
means that the “negative” effectivité of Nagymaros has created a defini-
tive situation, for Hungary’s will appears irrevocable.

The other Hungarian effectivités have generated a state of affairs
unsatisfactory for all. This situation is waiting to be taken in hand or
“recycled” by another law, whether treaty law (a renegotiated 1977
Treaty), or domestic law (a Hungarian decision to destroy or redeploy
the uncompleted shells).

59. Both the Slovak and Hungarian effectivités share the characteristic
of enjoying a significant degree of mutual recognition by the Parties. Despite
the difficulties there are in grasping all the nuances of the Hungarian posi-
tion from one written pleading to another and from one oral argument to
another, I think that Hungary is not calling for the dismantling of Variant C.
As for Slovakia, it seems on the one hand to be seeking to adjust to the
fact that the Nagymaros dam does not exist by, among other things, modi-
fying the way GabCikovo operates and on the other hand avoiding calling
for the completion of the “large reservoir” at Dunakiliti, which is very
costly and heavily polluting, but above all duplicates the Cunovo reservoir.

133
GABCIKCVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUT) 137

These were valuable pointers for the Court, “signals” one might say in
the attempt to find appropriate solutions, bearing in mind the law and the
facts.

x * +

60. What is the law? What are the facts ? First, the facts. They are con-
stituted by the reality on the ground, which I have just analysed as effec-
tivités. Second, the law. The law is constituted by the 1977 Treaty and its
related instruments, which the intersecting violations of both parties have
been powerless to terminate. Consequently, there is no point in conceal-
ing the extremely delicate nature of the task conferred upon the Court in
this case where the facts clash head on with the law, which ought, how-
ever, to have the final say. The situation may be analysed as follows: on
the one hand the 1977 Treaty has largely been stripped of its material
content, but remains a formal instrument, a receptacle or shell ready to
accommodate new commitments by the Parties; on the other hand, in
parallel, effectivités have come into being which are mutually recognized
by the Parties. So it was for the Court to declare that both Parties were
under an obligation to negotiate in good faith a new content to their
Treaty, taking account of what remained of the Treaty and also the effec-
tivités on the ground. However it was important to emphasize above all
that in taking these effectivités into account the Court clearly had no
intention whatsoever of legitimizing the unlawful facts established. AU it
had to do, in a spirit of legal realism, was to take note (together with the
Parties themselves to some extent) of the effects resulting from a wholly
singular succession of intersecting violations, each of which remained
reprehensible as such.

61. In order to do so, we must first examine the consideration given to
the maintenance in force of the 1977 Treaty and its significance, then the
consideration of the effectivités and its significance, before attempting to
make these two elements “co-exist” within the framework of a renewed
treaty.

62. The maintenance in force of the Treaty does not mean the enforced
performance of the obligations it imposed on Hungary, obligations
which to date had not been fulfilled. It is neither necessary nor justified
to infer all the logical consequences from the maintenance in force of
the Treaty. There is no question of obliging Hungary to construct the
Nagymaros dam, to complete the works at Dunakiliti, to put the diver-
sion dam at Dunakiliti into operation and to flood the Cunovo installa-
tions, nor to complete, upstream of Gabéikovo, that part of the work it
was to carry out under the Treaty, provided Slovakia had not already
done so.

At the same time, however, any idea of legitimizing the abandonment
by Hungary of its treaty obligations must be totally excluded. Whilst
accepting the effectivités as inescapable acts, their nature as internation-
ally unlawful acts must nonetheless be noted, acts for which Hungary

134
GABCIKOVO-NAGY MAROS PROJECT (SEP. OP. BEDJAOUI) 138

must answer by assuming its responsibility. The same holds true for the
consideration of the Slovak effectivités, whose unlawful nature has also
not been eradicated.

63. The survival of the Treaty in the face of all the violations shows
well enough that there is no question of legalizing the infringements of
the principle pacta sunt servanda. Although it is prudently realistic
to take account of the effectivités and not to “run headlong into” an
inescapable reality, it seems even more essential, especially for a world
judicial organ concerned to ensure that international law is respected,
to show urbi et orbi that treaties are not “scraps of paper” and that they
cannot be destroyed by violating them. Save by mutual consent, States
cannot and may not rid themselves of their treaty obligations so easily. It
is vital to reinforce the legal certainty of international commitments.

64. The survival of the Treaty also makes it possible to salvage its
Articles 15, 19 and 20, relating respectively to the protection of water
quality, the protection of nature and fishing interests. They are of course
extremely general, unsatisfactory articles. However they concern essential
matters which lie at the root of the current dispute between the two
States. It will therefore be for the two States to settle these vital matters
of the environment, water quality and fishing, by negotiation. In
Articles 15, 19 and 20 they will find the basis for that renegotiation.

65. Lastly, the survival of the Treaty provides a context, and even more
a specific framework, for the wishes of the two States in negotiation. It is
not only Articles 15, 19 and 20 which the survival of the Treaty will sal-
vage. More than that, the 1977 Treaty will make it possible to conserve
the general philosophy and the major principles which have inspired this
association between two States with a view to a joint investment, from
which they could expect mutual benefits. The Treaty will serve as a
framework, and the wishes of the two States will thus be channelled in
order to avoid undesirable excesses, or, conversely, any reluctance, by
either Party. The Treaty which survives already contains a number of
accepted guidelines and useful principles to point the way for future
negotiation. In particular, apart from Articles 15, 19 and 20, the follow-
ing points need to be further developed and adjusted, but in principle are
already accepted. These are:

(a) “the development of water resources, energy, transport, agriculture
and other sectors of the national economy of the Contracting
Parties” (Preamble to the Treaty):

(b) “improved old bed of the Danube...” (Art. 1, para. 2 (e));

(c) “deepened and regulated bed of the Danube” (Art. 1 para. 2 (f));

(d) “flood-control works” (Art. 1, para. 3 (a), and Art. 13);

135
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 139

(e) “deepened and regulated bed of the Danube, in both its branches...”
(Art. 1, para. 3 (¢));

(f) the principles which have presided over the distinction between joint
investment and national investment (Art. 2);

(g) the “responsibility for the costs of the joint investment” (Art. 5),
which will enable the future negotiators to assess the costs and to
calculate how much of these costs each Party has already paid and
for how much it still remains responsible;

(h) the determination of the joint.and separate ownership of each State
with respect to each of the structures already built (Article 8 of the
Treaty). The bypass canal constructed by Czechoslovakia alone is
regarded as joint property by Article 8 (6), which is normal in this
system of joint investment and operation, but Hungary, which must
legitimately accede to this joint property, will have to pay its part of
the construction of that canal;

(i) the method for the joint operation of the works (Arts. 9 and 10) and
the principle of participation “in the use and in the benefits of the
system... in equal measure” (Art. 9, para. 1);

(j) the withdrawal of water from the Danube and the rules and guaran-
tees which apply to the Parties;

(k) the protection of water quality (Art. 15, cited above), the maintenance
of the bed of the Danube (Art. 16); the rules for navigation (Art. 18);
the protection of the environment (Arts. 19 and 20, cited above);

(1) the determination of the State boundary line between the two
Parties (Art. 22); and lastly

(m) joint liability and separate liability in the event of damage (Arts. 25
and 26).

So much for the survival of the 1977 Treaty and its significance. Let us
now examine the consideration of the effectivités and then its signifi-
cance.

66. The significance to be attached to taking account of the effectivités
must be indicated, which is a way of highlighting the conditions placed
upon their ultimate harmonization with the law. In the traditional
scenarios, the State invokes an effectivité agains! a title, in other words
against the law itself. In this case on the other hand, taking account of
the effectivités is not tantamount to a negation of the title. The title does
not disappear; it merely adapts and does so, moreover, through involving
the responsibility of the authors of these effectivités, who will be lable
for all the necessary compensation. The law, trampled by the effectivités,
is thus “avenged” by the price paid by the Parties in the form of com-
pensation for the effectivités created. It is on this condition, in particular,
that co-existence will develop between these effectivités which have been
“paid for” and the law which has been “avenged”.

67. With this in mind, we shall first see how the Parties could adapt
these effectivités in their negotiations to incorporate them into the new

136
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 140

Treaty. The starting point to be borne in mind is that these effectivités
are recognized by both Parties.

For its part, Hungary only requests the dismantling of Variant C,
which it knows is unlikely, if the new agreement to be concluded prevents
it from benefiting from this variant.

Slovakia has only requested that Hungary be obliged to build the
Nagymaros dam if the two Parties cannot manage to modify the Treaty
by an agreement taking account of the fact that the dam has not been
built. According to its written pleadings and oral arguments, Slovakia
does indeed appear to accept the autonomous operation of the Gabëikovo
hydroelectric plant. in other words its operation independently of the
Nagymaros dam. And instead of the peak-mode operation of GabCtikovo,
which was only possible with a dam at Nagymaros, it agrees to the run-
of-the-river operation of Gabéikovo, thus appearing to be resigned to this
situation, which, moreover, is only too evident to the observer.

_ Lastly, Hungary and Slovakia do apparently fully accept the closure at
Cunovo and the abandonment of Dunakiliti respectively.

68. While these effectivités, adapted as they have been or will be to fit
the mould of a new treaty, may have breached and exceeded the existing
law, the law reins them in and governs them again in three ways:

— these effecrivités do not kill the Treaty, which survives them;

— these effectivités do not go unpunished and entail sanctions and com-
pensation;

— and above all, these effectivités will be “recast”, or inserted into the
Treaty, whose new content to be negotiated will serve as a /egiti-
mizing text for them.

69. This brings me to the necessity for the Parties to negotiate again
and to do so in good faith. The renegotiation must be seen as a strict obli-
gation, exactly like the good faith conduct it implies. This obligation
flows not only from the Treaty itself, but also from general international
law as it has developed in the fields of international watercourses and the
environment.

70. In this context of a reconstituted negotiation, the Parties will have
to find, unless they agree otherwise, the appropriate solutions for a
number of questions and, in particular, but not exclusively, the following
ones:

— the necessity to wipe the slate of the past clean and for each to pay
the price for their wrongful conduct and their effectivité; the “zero
option”, moreover, would not be incompatible with this necessity;

— the necessity to reconstitute or remodel the material content of the
Treaty by achieving a “comprehensive balance” between them, in
their rights and obligations;

— lastly, the necessity to rectify the operation of certain elements in
order to avoid ecological dangers and harm.

137
GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. BEDJAOUI) 141

71. In the search for new “comprehensive balances” in the Treaty,
unless they agree otherwise, the Parties will have to negotiate the condi-
tions for restoring Hungary to its status as a partner in the use of the
water, restoring its rights over the water downstream of Cunovo as far as
Sap downstream of the confluence between the canal and the original
course of the river, involving that country, with equal responsibilities, in
the operation and management of Variant C, which thus passes from the
status of an effectivité to that of a novation jointly agreed in the context
of a renovated treaty; and lastly enabling Hungary to enjoy, on an equal
footing, the benefits achieved by the implementation of this “provisional
solution” (Variant C) which, in the renewed Treaty, has become a “defini-
tive and irreversible solution”.

Lastly, unless they agree otherwise, the Parties will also have to nego-
tiate the conditions for restoring Hungary to its status as co-owner of the
works supposed to have been built jointly, given that the Parties will have
to reconsider the matter of co-ownership, taking due account of the
amounts paid by each of them as part of the joint investment, of the com-
pensation paid and weighing up these and any other elements which each
of them considers relevant.

(Signed) Mohammed BEDJAOUI.

138
